Citation Nr: 1521939	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-28 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to June 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in February 2014, when it was remanded to for the Veteran to be scheduled for a hearing before the Board, per his request.  A videoconference hearing was held before the undersigned in June 2014; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Central to the Veteran's claim of entitlement to TDIU are the details of the impairment caused by his service connected posttraumatic stress disorder (PTSD) rated 70 percent from July 2002.  During the June 2014 hearing, the Veteran and his representative directed the Board's attention to contents of the Veteran's VA medical records concerning ongoing treatment for his PTSD.  They indicated that recent VA medical records are pertinent to this appeal.  First, the Veteran's representative explained that the Veteran has "been followed by a psychiatrist by the name of Dr. [Owais] for about two years now.  Dr. [Owais] just saw him a few days ago and changed his medication....  All his records are at the VA hospital in Lexington."  Later, the Veteran's representative stated: "He's got two, two letters, one from his primary care doctor, one from Dr. [Owais], his psychiatrist saying he's unable to work due to his service-connected disability....  Dr. [Owais] sent his about a year ago and Dr. Burnett was almost a year ago too....  Dr. [Owais] is a psychiatrist there at the Lexington VA."  Later, the Veteran's representative explained that "Dr. Burnett wrote his [statement] out, that's the primary care doctor, and it should be in his C-file.  Dr. [Owais], it will be in the notes and Dr. [Owais] just saw him a couple weeks ago, changed his medication because he wasn't sleeping, he was more anxious...."
Significantly, the handwritten September 2013 letter from Dr. Burnett described is available for review in the claims-file, but the cited statement from Dr. Owais is not.  The September 2013 letter from Dr. Burnett states that the Veteran "has several medical conditions that prevent him from sustaining gainful employment," without specifying the role of service-connected disabilities.  The VA medical records available for review, including from Dr. Owais, do not extend beyond August 2013.  

VA treatment records since August 2013 are constructively of record; they must be secured for the Board's review to allow for a fully informed final appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AOJ shall have the opportunity to review and consider these records in readjudication of the TDIU issue during processing of this remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent VA treatment records that have been generated since the last such update of the Veteran's record (in August 2013).  In particular, the AOJ must ensure that the VA treatment records from Dr. Burnett and Dr. Owais are available for review as part of the evidentiary record in this case (specifically including the reported 2013 medical opinion by Dr. Owais pertaining to the Veteran's TDIU claim, discussed during the June 2014 Board hearing).  If any records requested are unavailable, the reason for their unavailability must be explained for the record.

2.  The AOJ should then review the expanded record, arrange for any further development suggested by the information therein, and readjudicate the claim for a TDIU rating.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

